Turner, J.
The plaintiff in error sued out a possessory warrant against the defendants in error for certain personal property, and the magistrate, on the hearing before him, awarded the possession to the plaintiff; whereupon the defendants took the case to the superior court by certiorari. It appearing from the petition for certiorari and the answer of the magistrate that the plaintiff had, in good faith, acquired the property from one in possession thereof as the apparent owner of it, and that subsequently possession of the property was taken from the plaintiff’s servant, against his will and by intimidation or duress, the court below erred, on the hearing of the certiorari, in awarding the custody of the property to the defendants in error. The question of title was not in issue in this case, and may be settled by another and more appropriate proceeding.

Judgment reversed.

All the Justices concur, except Simmons, O. J., absent. -■
Martin ' Gannon, E. E. Graham, and J. L. Bankston, for plaintiff,
cited 36 Ga. 446; 84 Ga. 478.
JSal Lawson, tor defendants,
cited Civil Code, §§4799,4807;. 80 Ga. 583; 31 Ga. 122; 15 Ga. 25; 1 Add. Torts, 523; 17 L. R. A. 213; 1 Johns. Cas. 123; 4 Johns. 150; 2 Woodf. L. & T. 787.